Citation Nr: 1444381	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include avascular necrosis and degenerative joint disease (DJD), claimed as secondary to service-connected compartment syndrome of the bilateral legs.

2.  Entitlement to a temporary total evaluation for June 12, 2009, surgical treatment requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

The case was previously before the Board in December 2011 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a temporary total evaluation for June 12, 2009, surgical treatment requiring convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's current right hip disorder, to include avascular necrosis and DJD, are due to the Veteran's service-connected compartment syndrome of the bilateral legs.




CONCLUSION OF LAW

The criteria for service connection for right hip disorder, to include avascular necrosis and DJD, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

A June 2008 x-ray showed marked degenerative changes at the right hip.  A magnetic resonance imaging (MRI) scan revealed chronic avascular necrosis of the right femoral head involving about 30 percent of the femoral head volume; early right femoral head collapse; and end stage right hip osteoarthritis with bone to bone contact.

In July 2008 Dr. K.H. reported that the Veteran suffers from severe, end stage, degenerative osteoarthritis of the right hip which will necessitate a total hip replacement.  The physician also reported that the Veteran had suffered from bilateral anterior compartment nerve syndrome of his lower extremities for the prior 18 years.  The physician rendered the opinion that it is likely that this has contributed to the development of his end stage premature arthritis of the right hip due to gait abnormalities.  

In December 2008, Dr. K.H. rendered the opinion that the Veteran's right hip condition was likely related to his bilateral anterior compartment nerve syndrome of his lower extremities which has been present for 18 years.  He again stated that it is likely that the compartment syndrome contributed to the development of his severe, end stage premature degenerative osteoarthritis of the right hip due to gait abnormalities.  

The Veteran was afforded a VA medical examination in January 2009.  The examiner reported that the claims file was reviewed and commented upon the Veteran's medical history and the opinion of Dr. K.H.  In addition, the Veteran was physically examined.  The examiner diagnosed the Veteran with anterior compartment syndrome of the right and left leg, avascular necrosis of the right hip and degenerative joint disease of both hips.  The examiner rendered the opinion that the avascular necrosis resulting in severe degenerative joint disease of the right hip is not due to the bilateral anterior compartment syndrome.  However, the bilateral anterior compartment syndrome can aggravate the symptoms of right hip pain.  The examiner further noted that literature did not reveal any association between anterior compartment syndrome and avascular necrosis.  The examiner reported that to consider uneven weight bearing may cause or contribute to degenerative joint disease of the hip, it should be noted the Veteran has chronic bilateral anterior compartment syndrome and changes of the left hip are very minor.  The examiner also observed that the Veteran is obese and his activities since leaving the service continued to be excessive walking as a correctional officer.  The examiner indicated that anterior compartment syndrome was mainly exercise-induced and the Veteran continued to perform activities that caused aggravation of pain.  Based on all this information, it was the opinion of the examiner that there was no direct correlation between the anterior compartment syndrome and the present findings of his right hip condition.  The end stage degenerative changes are due to the chronic avascular necrosis of the right hip with in some patients can be without any pain and avascular necrosis is found incidentally during diagnostic work up for other reasons.  The examiner opined that the Veteran's right hip condition was not causally related to the bilateral compartment syndrome which is service connected.  

In May 2009 Dr. K.H. reported that it was very unusual for an individual of the Veteran's age to have end-stage hip arthritis.  The doctor reported that it was clear from a medical standpoint that some underlying condition must be the cause of such severe arthritis.  The doctor noted that he suggested in previous correspondence that the Veteran's compartment syndrome is the etiology of the avascular necrosis and ultimately the end stage arthritis.  The provider cited to a medical article and indicated that the article lists vascular compression among other things as a cause for avascular necrosis.  He reported that no one would dispute that compartment syndrome causes vascular compression; therefore, the avascular necrosis is likely a direct result of the Veteran's chronic compartment syndrome.  The provider reported that he believed there was more than adequate medical evidence connecting the Veteran's chronic compartment syndrome with his end stage arthritis of the right hip.  

In June 2009 Dr. E.L. reported that the Veteran had a history of bilateral compartment syndrome of both lower extremities.  He stated that there is a correlation with lack of blood supply to the femoral head and osteoarthritis.  There is also a correlation between avascular necrosis and compartment syndrome of the lower extremity.  The provider opined that to a reasonable degree of medical certainty, it is likely the osteoarthritis in the hip is likely related to the prior compartment syndromes that the Veteran had while in service.

In February 2010 a VA examiner reviewed the claims file and prepared an opinion.  The examiner reported that the claims file was reviewed.  The examiner cited reports of private physicians including opinions and some supporting documents from others that he had chronic leg pain.  The examiner stated that Dr. H, in June 2008, indicated that the Veteran had a history of bilateral anterior compartment syndrome, which was indicated in the past medical and surgical history, and low back pain with multilevel disc disease.  The Veteran was seen for hip pain that was present for two months and he had an MRI.  Dr. H's note of the same day was reported to include use of anabolic steroids for weightlifting that worsened his acne.  Dr. L's note that he saw the Veteran in July 2008 indicated that the Veteran was a heavy weightlifter and was having groin pain, although he did not pay attention, due to weight lifting.  The examiner reported that there was no indication of any ongoing lower extremity pain in these notes.  Later on, there are notes in the claims file that were written by Dr. H and Dr. L justifying and supporting that the bilateral anterior compartment syndrome can cause avascular necrosis or premature arthritis.  In Dr. H's note was a reported reference to an article stating that vascular problems can cause avascular symptoms; however, the examiner stated that it should be noted that this is anterior compartment syndrome of both lower extremities which is in the legs and was activity related while in military and the Veteran was also using steroids for weightlifting purposes.  The examiner indicated that the time frame or duration of steroid usage was not clear.  Dr. L also opined with reasonable medical certainty that anterior compartment syndrome can be related to avascular necrosis.  The examiner noted that the request was for a Board Certified orthopedic surgeon and, therefore, forwarded the file for review by a Board Certified orthopedic surgeon.

In an addendum dated in February 2010 a physician assistant cosigned by a physician in orthopedics rendered the opinion that there is a lack of a direct relationship between the hip avascular necrosis and the anterior lower leg (shin) bilateral anterior compartment syndrome that he suffered while in the military.  The examiner did not believe there was any direct relationship and was not aware of any studies supporting a direct cause and effect relationship.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2012.  The examiner opined that the compartment syndrome in the legs was not the cause of the avascular necrosis in his hip.  The examiner provided the rationale that the there is no article in the literature documenting leg compartment syndrome being an etiology for avascular necrosis in the femoral head.  The symptoms related to an exercise-induced compartment syndrome would not create a constant abnormal gait pattern.  However, it would decrease activity and decrease the amount of walking which would decrease the mechanical stress on the hips.

In March 2014, Dr. E.L. reported that due to the Veteran's exertional compartment syndrome, he was experiencing issues with both hips, secondary to alterations in his joint mechanics, specifically, joint reactive forces in both hips.  The provider reported that issues with both hips are being aggravated by exertional compartment syndrome.

In April 2014, Dr. K.H. reported that it is well-documented within the medical literature that chronic exertional compartment syndrome leads to chronic extremity pain affecting the function of the muscles, blood vessels and nerves in the affected limb.  The Veteran underwent a right total hip replacement due to advanced/severe degenerative joint disease in June 2009.  The provider reported that this was quite unusual for an individual of the Veteran's age.  The provider stated that in all medical likelihood the Veteran's chronic exertional compartment syndrome was the main contributor to the development of his advanced degenerative hip disease due to gait disturbance.  

Entitlement to service connection for a right hip disorder, to include avascular necrosis and DJD is warranted.  The Veteran is in receipt of service-connected benefits for compartment syndrome of the right and left leg.  The Veteran has undergone a right hip replacement due to DJD.  VA examiners have rendered the opinion that the Veteran's avascular necrosis of the right hip is unrelated to the Veteran's service connected compartment syndrome.  However, private providers have rendered the opinion that the Veteran's compartment syndrome was a main contributor to the development of his advanced degenerative hip disease due to gait disturbance.  In addition, a private provider has reported a correlation between avascular necrosis and compartment syndrome of the lower extremity.  A private provider reported that compartment syndrome is the etiology of the avascular necrosis and ultimately the end stage arthritis.  As the evidence associating the Veteran's avascular necrosis and DJD of the right hip with his service-connected compartment syndrome of the right and left leg is at least in equipoise, service connection for a right hip disorder, to include avascular necrosis and DJD is granted.


ORDER

Service connection for a right hip disorder, to include avascular necrosis and degenerative joint disease (DJD), claimed as secondary to service-connected compartment syndrome of the bilateral legs, is granted.


REMAND

Above, the Board grants entitlement to service connection for a right hip disorder, to include avascular necrosis and DJD.  The assignment of an initial evaluation and effective date impacts the Veteran's claim of entitlement to a temporary total evaluation for June 12, 2009, surgical treatment requiring convalescence.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board must defer action on that claim until the effective date is assigned.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the award of service connection for a right hip disorder, to include avascular necrosis and DJD.

2.  Thereafter, after completing any other development that may be warranted, readjudicate the claim of entitlement to a temporary total evaluation for June 12, 2009, surgical treatment requiring convalescence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


